KESTIN, J.A.D.,
concurring.
Although I agree that P.L.M.’s parental rights should be terminated, I reach this result by a route different from that traversed by my colleagues. I do not see parts (1) and (2) of the test of New Jersey Division of Youth and Family Services v. A.W., 103 N.J. 591, 604-607, 512 A.2d 438 (1986), as they are conventionally understood, to apply in any helpful way to resolve the matter before us, even with the broadening gloss provided by In re Guardianship of J.C., 129 N.J. 1, 608 A.2d 1312 (1992). To attempt to decide this case by the first two standards of A.W. is like trying to dress a small child in the parent’s suit of clothes. The fit is wrong.
The facts of A.W., as well as the very terms of parts (1) and (2) of its test, suggest that the standards articulated therein were designed for situations in which identifiable parental fault has occurred, framed generally, and to satisfy constitutional requirements, in terms of abandonment or unfitness. See Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972); In re Adoption of Children by L.A.S., 134 N.J. 127, 133-34, 631 A.2d 928 (1993). Those standards of AW. have no more ubiquitous application. The Legislature’s reartieulation of the AW. standards in N.J.S.A. 30:4C-15.1, enacted in 1991, appears to have broadened them, however. For example,
*549The division shall initiate a petition to terminate parental rights on the grounds of the “best interest of the child” pursuant to [N.J.S.A. 30:4C-15(e)] if the following standards are met:
b. The parent is unwilling or unable to eliminate the harm facing the child or is unable or unwilling to provide a safe and stable home for the child and the delay of permanent placement will add to the harm; (emphasis supplied).
The emphasized language establishes a standard that cannot be expressly found in A.W.
We are here confronted with a situation in which there was no parental fault in the relational sense, except for the possibility that P.L.M.’s ingestion of harmful substances during pregnancy could have been the cause of her child’s physical disabilities and developmental deficits. If this were the parental fault upon which the petition for guardianship was based, the basic factual premise and its causal relationship to the child’s condition would need to have been established by clear and convincing proof. There was no such proof in this case. Yet, even if present, such proof would not constitute a valid basis for terminating parental rights under the standards of A.W. or the more recently enacted statute. It is clear from A.W. that the purpose of termination is to protect the child from future harm from the “parental relationship,” 103 N.J. at 604, 512 A.2d 438, not to punish the parent for past transgressions against the child in útero or in esse. See also N.J.S.A. 30:4C-15.1. It is continuing relational harm that is the focus of the requirement that the parent be “unable or unwilling to eliminate the harm.” A.W., supra, 103 N.J. at 605, 512 A.2d 438. Under A.W.
[p]arents are not to be adjudged unfit because they lack resources or intelligence, but only by reason of conduct detrimental to the physical or mental health of the child, specifically in the form of actual or imminent haim. Children are therefore not removed from their parents absent such a showing of harm.
[Id. at 616, 512 A.2d 438.]
In this case, P.L.M. never had a real opportunity to exercise a parental role, and there is no proof that she inflicted the type of harm contemplated by the court in A.W. The child, A.A.M., was *550removed from P.L.M.’s care and custody when only four days old, because the Division of Youth and Family Services (Division), due largely to P.L.M.’s behavioral history, could not find a home willing to take both the mother and the child. When a willing foster home was finally found, the placement lasted only fifteen days because P.L.M.’s unacceptable behavior made her unwelcome. As a result, P.L.M. has had no effective opportunity to relate to the child as a parent and, therefore, no opportunity to demonstrate her capacity to parent without inflicting harm on the child or, more accurately, to establish a factual predicate for a contrary showing that would satisfy the clear and convincing proof standard. Consequently, no factual basis exists for the necessary findings that “[t]he child’s health and development have been or will be seriously impaired by the parental relationship,” 103 N.J. at 604, 512 A.2d 438 (emphasis supplied); see also N.J.S.A. 30:4C-15.1a, or that the parent is “unable or unwilling to eliminate the harm and delaying permanent placement will add to the harm,” 103 N.J. at 605, 512 A.2d 438 (emphasis supplied); but see N.J.S.A. 30:4C-15.1b.
Yet, it is as clear to me as it is to my colleagues that the best interests of this child require termination of P.L.M.’s parental rights. N.J.S.A. 30:4C-15(c). The basis upon which I am able to reach this conclusion is amply established in the evidence, entirely aside from considerations of the extent to which bonding has occurred between A.A.M. and her foster family. This parent, P.L.M., by dint of her personal qualities, temperament, and conduct is simply incapable of discharging the day-to-day functions of parenthood, let alone applying more recondite but no less important qualities such as altruism, earing, empathy, flexibility, sacrifice, stability and understanding that every parent must have to some significant extent in order to be equipped to provide the nurture that all children require and deserve. See, e.g., A.W., supra, 103 N.J. at 610, 512 A.2d 438. The record shows that P.L.M., a child herself when measured by years and attitude, is unstable, violent, self-centered, undisciplined and lacking in in*551sight. I conclude from these factors that P.L.M. is “unable to provide a sale and stable home” for A.A.M. N.J.S.A. 30:4C-15.1b.
No parent could reasonably be expected to be a perfect blend of the universe of qualities which ideal parenthood bespeaks. Reality and decency require that an indulgent appraisal of an individual’s capacity to parent be undertaken, especially when a court is called upon to consider terminating such precious rights. But, even with the benefit of every reasonable doubt, and by the most permissive test, this respondent simply lacks the capacity to be a minimally competent parent. See A.W., supra, 103 N.J. at 614-15, 512 A.2d 438. See also In re Guardianship of J.C., supra, 129 N.J. at 10, 608 A.2d 1312. I reach this conclusion wholly apart from the fact that the child, A.A.M., is visually impaired with a poor prognosis and that she is physically and developmentally at risk in other ways, although my conviction that this respondent is incapable of being a minimally competent parent for this child is reinforced by the youngster’s problems.
It is not easy or pleasant to label a person unfit as a parent. While this sad duty befalls us on the facts presented we can only hope that growth and maturation will help this respondent to become a responsible adult with the capacity to care about others. At this time and on this record, however, our duty to promote the best interests of this child as a matter of present concern and foreseeable consequence impels us to the decision we have reached. N.J.S.A. 30:4C-15(c). See In re Guardianship of J.C., supra; Sorentino v. Family & Children’s Soc’y. of Elizabeth, 74 N.J. 313, 378 A.2d 18 (1977) (Sorentino II).
Although it is appropriate to hope for better for the respondent mother, we are, in respect of the child, obliged to act on a basis more concrete than hope. If a court is empowered to consider a parent’s lengthy incarceration as a relevant factor in determining whether abandonment has occurred or unfitness exists, i.e., “whether the parent is incapable of properly earing for the child,” see In re Adoption of Children by L.A.S., supra, 134 N.J. at 136, 631 A.2d 928, then it seems to me obvious that a court may reach *552the necessary conclusion because the parent clearly and convincingly lacks too many of the basic personal qualities required to give any child minimal care and nurture, Id. at 140, 631 A.2d 928; In re Guardianship of J.C., supra, 129 N.J. at 26, 608 A.2d 1312, or to give a particularly needful child the special attention she requires. At bottom, the basic criterion, confirmed by the introductory language of N.J.S.A. 30:4C-15.1, is the “best interests of [the] child” standard of N.J.S.A. 30:4C-15(c).
A conclusion to terminate parental rights on the basis I would use cannot be reached without grave concern that the standard it applies might be misunderstood and misused in the future. A decision that parental rights be terminated because of a lack of the fundamental personal qualities necessary for minimally adequate parenting should not be lightly reached. Such a conclusion is defensible only if the proofs demonstrate, clearly and convincingly, that basic parenting qualities are irredeemably absent to such a degree that there is no reasonable prospect that the child will, in the approaching future, derive from this parent even a modicum of the relational benefits to which every child is entitled. In re Guardianship of J.C., supra, 129 N.J. at 26, 608 A.2d 1312. Clearly also, the more general third and fourth parts of the AW. test are applicable in such cases. A judgment of termination should not be entered in any case unless the court finds, in addition to parental unfitness, that it “has considered alternatives to termination” and that “[t]he termination of parental rights will not do more harm than good.” A.W., supra, 103 N.J. at 608-11, 512 A.2d 438; N.J.S.A. 30:4C-15.1c, d. I agree with my colleagues in this regard; it is beyond question that the Division has satisfied these latter standards in this ease.
A.A.M. is — by statute, case law, and common sense — entitled to permanency in a filial relationship that is, at the very least, minimally stable and responsive to her general and special needs. In re Adoption of Children by L.A.S., supra, 134 N.J. at 139, 631 A.2d 928. If the birth parent is incapable of providing care on a basic level for the particular child, that child’s best interests *553require the parental tie to be severed so that she may, with permanency, be taken into a reasonably capable, loving, and giving environment that will provide the care and attention she requires. This is as important and basic an individual right of the child as the status of parent is to the mother.
The record in this matter is replete with proofs that this parent, P.L.M., at this time, simply lacks the personal qualities that would render her capable of discharging her parental responsibilities in even the most elemental ways. I can discern no reasonable prospect that her present deficiencies will be remedied in the near future. Therefore, respondent’s incapacity must, in the best interests of the child, be seen, clearly and frankly, as an adequate basis for terminating her parental rights. N.J.S.A. 30:4C-15(c).